185 Ariz. 5 (1996)
912 P.2d 9
Anthony MACALUSO, Petitioner Employee,
v.
The INDUSTRIAL COMMISSION OF ARIZONA, Respondent, Derrick Anderson, a single man, dba Anderson Studios, Respondent Employer, INDUSTRIAL COMMISSION OF ARIZONA, No Insurance Section, Respondent Party in Interest.
No. CV-94-0472-PR.
Supreme Court of Arizona.
February 22, 1996.
ORDER
On further consideration and after a review of the record, the Court concludes that review was improvidently granted. Therefore,
IT IS ORDERED that the order granting review is vacated.
IT IS FURTHER ORDERED that the Petition for Review is denied.
                          /S/ Stanley G. Feldman
                             STANLEY G. FELDMAN
                             Chief Justice